Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are pending in the instant application and are examined on the merits herein.
Priority
This application is a National Stage Application of PCT/IB2019/056683, filed on 8/6/2019.  The instant application claims foreign priority to IN 201811029497 filed on 8/9/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 2/8/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 2/8/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "such as" renders claim 1 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Preferences, options and examples are properly set forth in the specification, but when included in the claims lead to confusion over the intended scope of the claim. See MPEP § 2173.05(d). For examination purposes, the broadest claim limitation(s) will be considered without taking into account preferences or examples.
Claim 1 is further indefinite because the recitation, “includes but is not limited to vancomycin, tobramycin;” does not clearly indicate whether both tobramycin and vancomycin are required to be present or if at least one of vancomycin or tobramycin is required to be present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitz et al. (US 2011/0275587, IDS).
Reitz et al. discloses a medical gel comprising water, ethanol, propylene glycol, polysorbate 80, hydroxyethylcellulose, mometasone, tobramycin and vitamin D3. (Cols. 3-4 and Col. 5, Ln. 20-33; Claims 4, 11) Reitz further discloses that some embodiments may include compounds or gel formulations that result in medication time release. Such compounds may include hypromellose and Liposomal soluble microspheres and including other lipid formulations and polymer compounds. (Col. 3, Ln. 56-61) Reitz discloses the amount of tobramycin at 2000 mg and the amount of vitamin D3 at 10-10,000 units/cc. (Col. 3, Ln. 65; Col. 5, Ln. 32-33)
With respect to claim 2 and the various treatment uses recited, it is noted that the prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
With respect to claims 4 and 5, the optional limitations are not given patentable weight because they may be equivalently present or absent, wherein when absent have no effect on claim scope.
Accordingly, the instant claims are anticipated by the cited prior art.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reitz et al. (US 2011/0275587, IDS), in view of Cameron et al. (US 2005/0153876, PTO-892).
The disclosure of Reitz is referenced as discussed above. Reitz does not teach the claimed ratio of antimicrobial:carrier and does not teach sustained release over 1-15 days.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the tobramycin:vitamin D3 ratio of Reitz overlaps the claimed antimicrobial:carrier range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Cameron et al. teaches that antimicrobial agents may be formulated for sustained release via liposomes, emulsions, semipermeable matrices of solid or semi-solid polymers ( e.g., thermopaste). Sustained-release capsules may, depending on their chemical nature, release the compounds for a few days, for a few weeks, or for up to about 100 days. (¶0165)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that based on the suggestion of Reitz that some embodiment envision sustained release using liposomal agents, to look to Cameron for additional guidance on sustained release parameters. The disclosure of Cameron that liposomal sustained release may be from a few days to 100 days, overlaps the 1-15 day range of the claims. As above, an overlapping range is prima facie obvious.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lippolis et al. (US 8,785,421; 2014, PTO-892), in view of Karaolis et al. (US 2007/0244059, PTO-892).
Lippolis et al. discloses a pharmaceutical composition, for treating mastitis, comprising physiologically buffered saline, antibiotics and hydroxylated derivatives of vitamin D3 or hydroxylated derivatives of vitamin D2. (Claim 13; Col. 4, Ln. 60-67 thru Col. 5 Ln. 1-9) The composition of Lippolis is considered a “liquid solution”, meeting the limitation of claim 7.
Lippolis does not teach specific antibiotics.
Karaolis et al. discloses that vancomycin is known to be an effective antibiotic for treating mastitis. (¶0015)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to look to Karaolis for specific guidance on anti-mastitis antibiotics, because Lippolis is silent on such specifics but suggests addition of antibiotics in general. Thus, looking to Karaolis one would specifically select vancomycin to modify Lippolis, thereby arriving at the instant invention.
With respect to claim 2 and the various treatment uses recited, it is noted that the prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
With respect to claims 4 and 5, the optional limitations are not given patentable weight because they may be equivalently present or absent, wherein when absent have no effect on claim scope.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765, IDS).
Ritchie et al. discloses a therapeutic composition comprising a pharmaceutically acceptable chelating agent, a pharmaceutically acceptable pH buffering agent, an antimicrobial agent, Vitamin E, a surfactant and a pharmaceutically acceptable carrier. (¶0024) The antimicrobial agent may be selected from among several functionally equivalent options, including vancomycin. (¶0066) Ritchie et al. exemplifies an aqueous pharmaceutical composition, for wound healing, comprising EDTA-Tris, vitamin E and amikacin or neomycin. (¶0094) Ritchie also discloses that the composition may be in the form of an ointment, cream, emulsion or gel. (¶0040) Ritchie discloses that the antimicrobial agent(s) has increased antimicrobial activity because of the synergy with the chelating agent and maintenance of the treated area at a pH suitable for sustained antibiotic activity. (¶0024) The amounts of components are disclosed be Ritchie as from about 1 to about 25 wt % of an antimicrobial agent and from about 2 to about 50 wt % of Vitamin E. (¶0063)
Ritchie does not exemplify or claim a composition comprising vancomycin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that vancomycin could be used in place of amikacin or neomycin, in the exemplified composition of Ritchie. The substitution of amikacin for vancomycin is obvious because Ritchie teaches that the antibiotic is not critical and may be selected from among many functionally equivalent options, including vancomycin.
With respect to claim 5, the optional limitations are not given patentable weight because they may be equivalently present or absent, wherein when absent have no effect on claim scope.
With respect to claim 6, given the disclosure of Ritchie that the amounts of components are from about 1 to about 25 wt % of an antimicrobial agent and from about 2 to about 50 wt % of Vitamin E, the claimed ratio of fat soluble vitamin:antibiotic at 1:100 to 1:1 overlaps with that of Ritchie. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo et al. (US 2010/0273748, PTO-892).
Gallo et al. discloses a pharmaceutical composition, comprising 1,25(OH)2 vitamin D3 or a precursor to vitamin D3 and an antimicrobial agent. (Claim 24) The antimicrobial agent may be selected from among several functionally equivalent options, including tobramycin. (¶0061) Gallo discloses that vitamin D3 and its hormonally active forms are included within the scope of the invention. As used herein “vitamin D3 compounds" or "1,25D3" (also referred to herein as "D3 compounds") is intended to include compounds which are structurally similar to vitamin D3. Many of these compounds are art-recognized and comprise a large number of natural precursors, metabolites, as well as synthetic analogs of the hormonally active 1,25-dihydroxyvitamin D3 (1 alpha 25(OH)P3). This language is intended to include vitamin D3, or an analog thereof, at any stage of its metabolism, as well as mixtures of different metabolic forms of vitamin D3 or analogs thereof. Furthermore, the term "vitamin D3 compound" or"l,25D3" also includes synthetic analogs of vitamin D3. (¶0070) Gallo also discloses that the composition may be in the form of an ointment, cream or gel. (¶0109) 
Gallo does not exemplify or claim a composition comprising tobramycin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that tobramycin could be selected from among the antibiotic options suggested by Gallo. Gallo teaches that the antibiotic is not critical and may be selected from among many functionally equivalent options, including tobramycin.
With respect to claims 4 and 5, the optional limitations are not given patentable weight because they may be equivalently present or absent, wherein when absent have no effect on claim scope.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623